Order, entered on December 6, 1962, denying respondent’s cross motion to dismiss petition reversed on the law, with $50 costs and disbursements to appellant, and cross motion granted. This article 78 proceeding sought to review a final determination of the City Rent Administrator made and served on petitioner on October 16, 1962. The petition in such a proceeding must be filed in the Supreme Court within 30 days of the determination (Administrative Code, § Y51-9.0). The 30th day from October 16, 1962, was November 18, 1962, but as this was a Sunday the expiration date was November 19, 1962. The petition was filed November 20, 1962. It could therefore not be entertained (Matter of Rosenblatt v. City Rent & Rehabilitation Administration, 38 Misc 2d 253). Special Term denied the application on the ground that the papers did not show the filing date. The records of the court, which were called to Special Term’s attention, did so show, and should have been accorded judicial notice.
Concur — Breitel, J. P., McNally, Stevens, Eager and Steuer, JJ.